Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to claims filed on 05/25/21.
Claims 1-20 are under examination.


Priority
4.	Acknowledgment is made of applicant's claim for foreign priority under 35 U.S.C. 119(a)-(d).  Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.

Information Disclosure Statements
5.	   The information disclosure statement (s) (IDS) submitted on 01/26/22 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
6.	The drawings filed on 05/25/21 are accepted by the examiner.


Claim Rejections - 35 USC § 102
7.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


8.	Claims 15-16 & 18 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Song et al. (hereinafter referred as Song) NPL Document, “RTS/CTS for multi-link” 03/23/20 (as disclosed in the IDS).
Regarding claim 15: Song discloses a method, comprising: 
establishing a multi-link operation over a plurality of links (See Slide 9 & Diagram; Links A & B) between an access point (AP) multi-link device (MLD) (See Slides 3, 9 & Diagram: AP MLD A) and a non-AP station (STA) MLD (See Slides 3, 9 & Diagram: Non-AP MLD B)  which has a constraint on simultaneous transmission and reception (Tx/Rx) on a first link and a second link of the plurality of links (See Slide 9: Diagram: Non-AP MLD B communicates over Non-STR link set which, according to slide 3, second hyphen, is subject to undesirable in- device interference; in other words, the Non-AP MLD B is constrained to simultaneously transmit and receive on its pair of Non-STR links A and B, see the last bullet point on slide 3); and 
responsive to a condition being met (See Slide 9: Diagram; once the Non-Ap MLD B has transmitted its CTS), changing an antenna configuration of the non-AP STA MLD with respect to one or more receive chains (See slide 10 explains, see penultimate hyphen, that option 2-3, depicted on the subsequent slide li, is suitable for spatial multiplexing power saving as described on slide 4, see the figure: "Active chain = 4" during the transmission of data in comparison to "active chain = 1" before and after the data transmission and the second hyphen and tickmarks below: "Dynamic SM power saving: A STA enables its multiple receive chains only when it receives start of sequence frames [such as e.g. MU-RTS frames")
 or one or more transmit chains of the non-AP STA MLD between the first link and the second link of the plurality of links (See Slide & Diagram; Links A and B).
Regarding claim 16: Song discloses a method, wherein the establishing of the multi-link operation comprises enabling multi-link static antenna switching at the non-AP STA MLD, and wherein the condition comprises detecting a change in channel utilization (See Slide 4; Static SM power saving).
Regarding claim 18: Song discloses a method, further comprising: transmitting a management frame to the AP MLD indicate a respective changed receive chain or a respective changed transmit chain of the non-AP STA MLD for each of the first link and the second link (See Slides 4, 9 & Diagram).



Claim Rejections - 35 USC § 103
9.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.


10.	Claims 1-3, 7, 11 & 20 are rejected under 35 U.S.C. 103 as being unpatentable over Song, in view of Park et al. (hereinafter referred as Park) NPL Document, “Enhanced multi-link single radio operation” (as disclosed in the IDS).
Regarding claim 1: Song discloses a method, comprising: 
receiving a transmission from an access point (AP) multi-link device (MLD) by a non-AP station (STA) MLD (See Slide 3, 9 & Diagram for option 2-2; EHT device that has more than one affiliated STA is defined as multi-link device (MLD). A non-AP MLD B receives MU-RTS from a AP MLD A); and 
responsive to the receiving (See slide 9 & Diagram for option 2-2; after Non-AP MLD B has issued a CTS on link A replaying to the AP’s MU-RTS), communicating with the AP MLD (See Slide 9 & Diagram for option 2-2; Non-AP MLD receiving data1 on link A)  using an increased number of spatial streams with multi-link dynamic antenna switching at the non-AP STA MLD (See Slide 10 explains, see penultimate hyphen, that option 2-3, depicted on the subsequent slide 11, is suitable for spatial multiplexing power saving as described on slide 4, see the figure: “Active chain =4” during the transmission of data in comparison to “Active chain = 1” before and after the data transmission and the second hyphen and tick marks below: “Dynamic SM power saving: A STA enables its multiple receives chains only when it receives start of sequence frames (such as MU-RTS frames)).
Song does not explicitly disclose communicating with the AP MLD using an increased number of spatial streams.
However, Park from the same field of endeavor discloses communicating with the AP MLD using an increased number of spatial streams (See Slide 4; 2x2 Tx/Rx module may be configured to 1x1 on each channel…to listen to incoming packets on each channel” in conjunction with right-hand figure: “for data reception 2x2 on ch2”: this means that for the reception of data “D: from the AP, two receive chains are used on lower channel (link), while for listening to control frames preceding the data packets, only one receive chain per link is used).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include communicating with the AP MLD using an increased number of spatial streams as taught by Park in the system of Song, would have yield predictable results of interoperability and compatibility between the telecommunication equipment vendors and service providers and resulted in the improve system (KSR Int’l Co. v. Teleflex Inc., 127 S.Ct. 1727, 1742, 82 USPQ2d 1385, 1396 (2007)).
Regarding claim 2: The combination of Song and Park disclose a method.
Furthermore, Song discloses a method, wherein the communicating with the AP MLD with multi-link dynamic antenna switching comprises enabling the multi-link dynamic antenna switching by: receiving a request from the AP MLD requesting for a first number of spatial streams; enabling a second number of spatial streams; and communicating with the AP MLD using the second number of spatial streams, wherein the second number is equal to or different than the first number (See Slide 4: RTS from AP implicitly requests 4 active spatial streams for reception by STA which enables that same number of spatial receive streams) or D3 (slides 5/7: AP MLD implicitly requests from the STA MLD all of its spatial receive streams on link 1 in response to which the STA MLD receives data from the AP MLD using up to that number of spatial receive streams).
Regarding claim 3: The combination of Song and Park disclose a method.
Furthermore, Song discloses a method,  wherein the receiving of the transmission from the AP MLD comprises receiving a request-to-send (RTS) frame, a multi-user request-to-send (MU-RTS) frame, or a clear-to-send (CTS) frame via a single spatial stream from the AP MLD (See Slide 4: RTS from AP is received via “Active chain = 1”, I.e., via a single spatial stream; see sentence at the top of the figure: MU-RT can be used instead) OR (See Park; Slide 4; MU-RTS is received via 1x1 Rx).
Regarding claim 7: The combination of Song and Park disclose a method.
Furthermore, Song discloses a method, wherein the receiving of the transmission from the AP MLD comprises receiving a multi-user request-to-send (MU-RTS) trigger frame, a buffer status report poll (BSRP) trigger frame, or a clear-to-send (CTS) frame with a single spatial stream from the AP MLD (See Slide 3, 9 & Diagram; MU-RTS, CTS).
Regarding claim 11: The combination of Song and Park disclose a method.
Furthermore, Park discloses a method, wherein the receiving of the transmission from the AP MLD comprises: transmitting an action frame to the AP MLD indicating whether multi-link dynamic antenna switching is enabled; and responsive to the action frame indicating that the multi-link dynamic antenna switching is enabled, receiving a group addressed frame from the AP MLD on a first link of a plurality of links, wherein the first link is either implicitly determined as a reception link for the group addressed frame or explicitly indicated in the action frame by a link identifier as the reception link for the group addressed frame (See Slide 10; constraints of the first frame [of a frame exchange sequence triggering SM power sane]: “…PPDU type…”).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include wherein the receiving of the transmission from the AP MLD comprises: transmitting an action frame to the AP MLD indicating whether multi-link dynamic antenna switching is enabled; and responsive to the action frame indicating that the multi-link dynamic antenna switching is enabled, receiving a group addressed frame from the AP MLD on a first link of a plurality of links, wherein the first link is either implicitly determined as a reception link for the group addressed frame or explicitly indicated in the action frame by a link identifier as the reception link for the group addressed frame as taught by Park in the system of Song, would have yield predictable results of interoperability and compatibility between the telecommunication equipment vendors and service providers and resulted in the improve system (KSR Int’l Co. v. Teleflex Inc., 127 S.Ct. 1727, 1742, 82 USPQ2d 1385, 1396 (2007)).
Regarding claim 20: Song discloses an  apparatus (See Slides 3, 9 & Diagram: a Non-AP MLD B) , comprising: 
establishing, via the transceiver, a multi-link operation over a plurality of links (See Slide 9 & Diagram; Links A & B)  between an access point (AP) multi-link device (MLD) (See Slides 3, 9 & Diagram: AP MLD A)  and a non-AP station (STA) MLD (See Slides 3, 9 & Diagram: Non-AP MLD B); and
communicating, via the transceiver, with the AP MLD with multi-link dynamic antenna switching, multi-link static antenna switching, or multi-link semi-static antenna switching (See Slide 10 explains, see penultimate hyphen, that option 2-3, depicted on the subsequent slide 11, is suitable for spatial multiplexing power saving as described on slide 4, see the figure: “Active chain =4” during the transmission of data in comparison to “Active chain = 1” before and after the data transmission and the second hyphen and tick marks below: “Static SM power saving: A STA enables its multiple receives chains only when it receives SM power save action frame from AP).
Song does not explicitly disclose an  apparatus (See slide 3; STA), comprising: 
a transceiver configured to communicate wirelessly; and a processor coupled to the transceiver and configured to perform operations comprising: 
However, Park from the same field of endeavor discloses an  apparatus (See slide 3; STA), comprising: a transceiver (See Slide 3; a STA is equipped with a transceiver) configured to communicate wirelessly; and a processor (See Slide 3; a STA is equipped with a processor/Controller).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include a transceiver configured to communicate wirelessly; and a processor coupled to the transceiver as taught by Park in the system of Song, would have yield predictable results of interoperability and compatibility between the telecommunication equipment vendors and service providers and resulted in the improve system (KSR Int’l Co. v. Teleflex Inc., 127 S.Ct. 1727, 1742, 82 USPQ2d 1385, 1396 (2007)).

Allowable Subject Matter
11.	Claims 4-6, 8-10, 12-14, 17 & 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion
12.	The prior art of record and not relied upon is considered pertinent to applicant’s disclosure.
	A. 	Lu et al. 2016/0037531 A1 (Title: Relay systems and methods for wireless networks) (See Abstract, Para. 0034, 0096 & 0110).
	B.	Merlin et al. 2015/0063189 A1 (Title: Adaptive RTS/CTS in high efficiency wireless communications) (See abstract, Para. 0006 & 00813-0016).
	C.	Seok et al. 2009/0279514 A1 (Title: Apparatus and method for transmission opportunity in mesh network) (See FIG. 1, Para. 0006,0016 & 0041).

13.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEWALE A AMBAYE whose telephone number is (571)270-1076.  The examiner can normally be reached on M.F 6a.m.-2p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ian Moore can be reached on (571)272-3085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MEWALE A. AMBAYE
Primary Examiner
Art Unit 2469



/MEWALE A AMBAYE/Primary Examiner, Art Unit 2469